        Case 6:16-cr-10018-JTM Document 531 Filed 07/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICAN,
            Plaintiff,

      vs.                                              No. 16-10018-1-JTM

STEVEN R. HENSON,
            Defendant.




                            MEMORANDUM AND ORDER


      This matter is before the court on defendant Steven Henson’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). The defendant, who was

convicted of fourteen counts of distributing or dispensing Class C prescription drugs in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (including one count charging the

distribution resulted death); two counts of conspiracy to engage is such unlawful

distribution, money laundering, obstruction of a court order, and making a false

writing, was sentenced in 2019 to life imprisonment. The present motion asks for release

based on the danger to inmates from the covid-19 virus.

      After the First Step Act, the decision of whether to permit compassionate release

is not longer solely committed to the BOP. However, the law still requires that the BOP

be given the opportunity to review such requests before the court has the jurisdiction to

consider any request. See United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020). Because
          Case 6:16-cr-10018-JTM Document 531 Filed 07/22/20 Page 2 of 2




the defendant’s motion fails to show that this opportunity occurred, the court is without

jurisdiction and dismisses the motion.

         Additionally, the court would observe that, even it were to consider the matter

on the merits, the defendant has failed to demonstrate extraordinary and compelling

circumstances justifying early release. Henson is under 60 years of age (Dkt. 417, a5 6),

and cites no preexisting serious underlying medical conditions which would make him

particularly at risk in the event he does contract the virus. Compassionate release based

upon the covid-19 pandemic is not justified where the inmate lacks any special risk

factors. See, e.g., United States v. Wright, 2020 WL 1976828, at *5 (W.D. La. Apr. 24,

2020).

         IT IS ACCORDINGLY ORDERED this day of July, 2020, that the defendant’s

Motion for Release (Dkt. 525) is hereby dismissed.




                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
